Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Election/Restriction
Restriction to one of the following inventions is required under 35 U.S.C. 121:
I. Claims 1-17, drawn to a detergent or cleaning agent portion, classified in CPC C11D 17/043.
II. Claims 18, drawn to a method for automatically cleaning dishes, classified in CPC B08B 9/20.
III. Claims 19-20, drawn to a method for producing detergent and/or cleaning agent portion, classified in CPC C11D 11/00. 

The inventions are independent or distinct, each from the other because:
Inventions I and II are related as product and process of use.  The inventions can be shown to be distinct if either or both of the following can be shown: (1) the process for using the product as claimed can be practiced with another materially different product or (2) the product as claimed can be used in a materially different process of using that product. See MPEP § 806.05(h).  In the instant case, the product as claimed can be used in a materially different process of using that product such as in laundering clothes.


Inventions III and I are related as process of making and product made.  The inventions are distinct if either or both of the following can be shown: (1) that the process as claimed can be used to make another and materially different product or (2) that the product as claimed can be made by another and materially different process (MPEP § 806.05(f)).  In the instant case, the product as claimed can be made by another and materially different process such as those recited in US 2010/0113318.

Inventions II and III are directed to related processes. The related inventions are distinct if: (1) the inventions as claimed are either not capable of use together or can have a materially different design, mode of operation, function, or effect; (2) the inventions do not overlap in scope, i.e., are mutually exclusive; and (3) the inventions as claimed are not obvious variants.  See MPEP § 806.05(j). In the instant case, the inventions as claimed have different modes of operation and effects.  Furthermore, the inventions as claimed do not encompass overlapping subject matter and there is nothing of record to show them to be obvious variants.

Restriction for examination purposes as indicated is proper because all the inventions listed in this action are independent or distinct for the reasons given above and there would be a serious search and/or examination burden if restriction were not required because one or more of the following reasons apply:
	(a) the inventions have acquired a separate status in the art in view of their different classification;

	(c) the prior art applicable to one invention would not likely be applicable to another invention.
Applicant is advised that the reply to this requirement to be complete must include (i) an election of a invention to be examined even though the requirement may be traversed (37 CFR 1.143) and (ii) identification of the claims encompassing the elected invention. 
The election of an invention may be made with or without traverse. To reserve a right to petition, the election must be made with traverse. If the reply does not distinctly and specifically point out supposed errors in the restriction requirement, the election shall be treated as an election without traverse. Traversal must be presented at the time of election in order to be considered timely. Failure to timely traverse the requirement will result in the loss of right to petition under 37 CFR 1.144. If claims are added after the election, applicant must indicate which of these claims are readable upon the elected invention.
Should applicant traverse on the ground that the inventions are not patentably distinct, applicant should submit evidence or identify such evidence now of record showing the inventions to be obvious variants or clearly admit on the record that this is the case. In either instance, if the examiner finds one of the inventions unpatentable over the prior art, the evidence or admission may be used in a rejection under 35 U.S.C. 103 or pre-AIA  35 U.S.C. 103(a) of the other invention.

During a telephone conversation with Atty. Bojuan Deng on February 12, 2021 a provisional election was made without traverse to prosecute the invention of Group I, claims 1-17.  Affirmation of this election must be made by applicant in replying to this Office action.  Claims 18-20 are withdrawn from further consideration by the examiner, 37 CFR 1.142(b), as being drawn to a non-elected invention.

Applicant is reminded that upon the cancellation of claims to a non-elected invention, the inventorship must be corrected in compliance with  37 CFR 1.48(a) if one or more of the currently named inventors is no longer an inventor of at least one claim remaining in the application. A request to correct inventorship under 37 CFR 1.48(a) must be accompanied by an application data sheet in accordance with 37 CFR 1.76 that identifies each inventor by his or her legal name and by the processing fee required under 37 CFR 1.17(i).

The examiner has required restriction between product or apparatus claims and process claims. Where applicant elects claims directed to the product/apparatus, and all product/apparatus claims are subsequently found allowable, withdrawn process claims that include all the limitations of the allowable product/apparatus claims should be considered for rejoinder. All claims directed to a nonelected process invention must include all the limitations of an allowable product/apparatus claim for that process invention to be rejoined. 
In the event of rejoinder, the requirement for restriction between the product/apparatus claims and the rejoined process claims will be withdrawn, and the rejoined process claims will be fully examined for patentability in accordance with 37 CFR 1.104. Thus, to Failure to do so may result in no rejoinder. Further, note that the prohibition against double patenting rejections of 35 U.S.C. 121 does not apply where the restriction requirement is withdrawn by the examiner before the patent issues. See MPEP § 804.01.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
substantially” in claim 1, line 2, is a relative term which renders the claim indefinite.  The term “substantially” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention.
	In claim 13, line 2, “PVOH” is an acronym and should be spelled out. 
	Claim 16 is indefinite in the recital of “it” in line 2 because it is not clear which one is being referred to. 
	The remaining claims, being dependent from claim 1, inherit the same rejection as in claim 1 above.

The following is a quotation of 35 U.S.C. 112(d):
(d) REFERENCE IN DEPENDENT FORMS.—Subject to subsection (e), a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.

The following is a quotation of pre-AIA  35 U.S.C. 112, fourth paragraph:
Subject to the following paragraph [i.e., the fifth paragraph of pre-AIA  35 U.S.C. 112], a claim in dependent form shall contain a reference to a claim previously set forth and then specify a further limitation of the subject matter claimed. A claim in dependent form shall be construed to incorporate by reference all the limitations of the claim to which it refers.


Claim 8 is rejected under 35 U.S.C. 112(d) or pre-AIA  35 U.S.C. 112, 4th paragraph, as being of improper dependent form for failing to further limit the subject matter of the claim upon which it depends, or for failing to include all the limitations of the claim upon which it depends.  The limitations of claim 8 is already recited in claim 1, line 6, hence, this claim does not further limit claim 1.  Applicant may cancel the claim(s), amend the claim(s) to place the 
	In the event that Applicant cancels claim 8, please note that claims 9 and 10 depend directly/indirectly from claim 8, thus, the dependencies of claims 9 and 10 should also be amended. 

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.



This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the 

Claims 1-2 and 7-17 are rejected under 35 U.S.C. 103 as being unpatentable over Graham et al. (US 2012/0108487), hereinafter “Graham” view of Simonsen et al. (US 2016/0024447), hereinafter “Simonsen” and further in view of Hodson et al. (US 2011/0257069), hereinafter “Hodson.”
	Graham teaches multi-phase unit dose detergent compositions for cleaning dishware, comprising: a water-soluble single-chamber container; and a cleaning system comprising at least two different phases selected from the group consisting of a solid powder phase, a solid gel phase, and a liquid phase, wherein said cleaning system comprises at least one detersive surfactant, wherein said at least two different phases demonstrate little or no visible intermixing at the interphase between said phases, and the single-chamber container is a formed, sealed pouch produced from a water-soluble polymer or film such as a polyvinylalcohol (PVOH) film (see paragraph [0013], page 1). In Fig. 1a and Fig. 3b, it is seen that the sealed pouch has a continuous circumferential sealing seam that lies substantially in one plane. Suitable powder formulation comprises about 1% -5% alcohol alkoxylate nonionic surfactant, among others, (see paragraph [0065], page 7), wherein the powder formulation is construed as free-flowing and also reads on the “granular mixture of a solid composition.” The formulation for the solid-like liquid or gel compositions can contain a combination of diols, such as even more preferably 18.0-19.0%  (underlinings supplied, see paragraph [0066], pages 7-8),  wherein the 18.0-19.0% reads on “little water” of instant claim 7 inasmuch as “little water” means 20 wt% or less in paragraph [0031] of the specification at page 9. Please note that the powder and gel above do not contain anionic surfactants. The ratio of the powder and gel of the dishwashing composition in each container or pouch is preferably from about 90% powder to about 10% gel, i.e., 9:1,  or a ratio of about 16 parts powder to about 2 parts gel, i.e., 8:1 (see paragraph [0070], page 8). Graham, however, fails to disclose polyvinyl alcohol and polyethylene glycol having an average molar mass of 200 to 600 g/mol in the gel phase as recited in claim 1, the molecular weight of the polyethylene glycol as recited in claims 8-9, the amount of the polyethylene glycol and polyvinyl alcohol as recited in claims 10 and 13, respectively. 
	Simonsen, an analogous art, teaches that anti-redeposition agents comprise polyvinyl alcohol and polyethylene glycol (see paragraph [0156], page 12) in amounts from 0-10% by weight, such as 0.5 to 5% by weight of the composition (see paragraph [0145], page 10).
	It is known from Hodson that polyethylene glycol as anti-redeposition polymer has a molecular weight in the range of from 500 to 100,000 Da (see paragraph [0124], page 9). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated polyvinyl alcohol and polyethylene glycol having a molecular weight within those recited into the gel phase of Graham because 
With respect to the specific molecular weight of the polyethylene glycol, and the specific proportions of each of the polyvinyl alcohol and polyethylene glycol, considering the teachings of Hodson in paragraph [0124] and the teachings of the proportions of the anti-redeposition in paragraph [0145] in Simonsen, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).

Claims 3-6 are rejected under 35 U.S.C. 103 as being unpatentable over Graham, Simonsen and Hodson as applied to claims 1-2 and 7-17 above, and further in view of Kinloch et al. (US 2004/0018953), hereinafter “Kinloch.”
	Graham, Simonsen and Hodson teaches the features as discussed above. In addition, Graham teaches that the formulation for the solid-like liquid or gel compositions can contain a combination of diols, such as propylene glycol, dipropylene glycol, and methylpropylene glycol; any combination thereof and optionally other diols or triols (see paragraph [0066], page 7; see 3 alkanetriol like glycerin and a C3 to C8 alkanediol wherein the two OH groups of the alkanediol are not arranged on immediately adjacent C atoms of the alkyl chain, like 1,6-hexanediol or 1,7-heptanediol.
	Kinloch, an analogous art, teaches a detergent composition, i.e., automatic dishwashing product (see paragraph [0071], page 6) in the form of a substantially anhydrous liquid, gel or paste (see abstract) and is provided as a unit dose detergent product in the form of a water-soluble pouch (see paragraph [0016], page 2). Kinloch also teaches solvents for use in the composition which are selected from C3 to C10 alkylene diols and mixtures thereof, and preferred solvents include propylene glycol, 1,6-hexanediol, 1,7-heptanediol and mixtures thereof (see paragraph [0031], page 3). Kinloch also teaches a carrier solvent like glycerol (see paragraph [0058], page 5), which is a C3 alkanetriol.
 	It would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated 1,6-hexanediol or 1,7-heptanediol, and glycerol into the gel phase of Graham, Simonsen and Hodson because Graham specifically desires the combination of diols and triols in the gel phase and Kinloch teaches those diols and triols as useful solvents in automatic dishwashing detergent.   

Claims 1-17 are rejected under 35 U.S.C. 103 as being obvious over Coope-Epstein et al. (US 2018/0127692), hereinafter “Coope-Epstein.”
Applicant, i.e., Henkel, with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). 
	Coope-Epstein teaches a unit dose dishwashing detergent composition comprising: (i) a water-soluble single-compartment container defining a single compartment; (ii) a solid cleaning composition comprising at least one detersive surfactant; and (iii) a solid gel composition comprising (a) a non-ionic surfactant in an amount from about 2.5 wt % to 50 wt %; (b) a polar organic solvent in an amount up to about 70 wt %; (c) water; and (d) a water soluble structuring agent in an amount from 0.5 wt % to about 15 wt %, or a water soluble co-structuring agent in an amount from 0.5 wt % to about 65 wt %, or a combination thereof, based on the total weight of the solid gel composition; the solid cleaning composition and the solid gel composition are contained in the single compartment, and the solid cleaning composition is in direct contact with the solid gel composition; the single-compartment container may be a formed, sealed pouch; and the weight ratio of the solid cleaning composition to the solid gel composition ranges from about 10:1 to 1:1 (see paragraph [0008], page 1), wherein the sealed pouch is construed to have at least one continuous circumferential sealing seam that lies substantially in one plane. The solid gel composition contains a polar organic solvent, including a monohydric or polyhydric alcohol, a glycol, an alkylene glycol, a dialkylene glycol, a trialkylene glycol, a polyethylene glycol, or a mixture thereof, for example, ethylene glycol, propylene glycol, dipropylene glycol, butylene glycol, hexylene glycol (which is construed to include 1,6-hexanediol), glycerin, tripropylene glycol, trimethylene glycol, diethylene glycol, sorbitol, ethanol, propanol, isopropanol, butanediol, a polyethylene glycol having a molecular weight 3 to C10 or C3 to C8 alkanetriol like glycerin, with a C3 to C10 alkanediol or C3 to C8 like 1,6-hexanediol as recited in claims 2-6; and (3) the amount of the polyethylene glycol and polyvinyl alcohol as recited in claims 10 and 13, respectively. 
	With respect to difference (1), it would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated polyvinyl alcohol and polyethylene glycol having an average molar mass of 200 to 600 g/mol into the solid gel because these are some of the suitable a water soluble co-structuring agents 
	With respect to difference (2), it would also have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated glycerin and hexylene glycol or 1,6-hexanediol into the solid gel composition because Coope-Epstein specifically desires the combination of polar organic solvents, and glycerin and hexylene glycol or 1,6-hexanediol are some of the suitable selections as taught by Coope-Epstein in paragraphs [0014], [0024] and [0099].  
With respect to difference (3), considering that Coope-Epstein teaches polar organic solvent in an amount up to about 70 wt %, like polyethylene glycol having a molecular weight ranging from about 200 to about 600, and a water soluble co-structuring agent in an amount from 0.5 wt % to about 65 wt % like polyvinyl alcohol, as discussed above, the subject matter as a whole would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have selected the overlapping portion of the range disclosed by the reference because overlapping ranges have been held to be a prima facie case of obviousness, see In re Malagari, 182 U.S.P.Q 549; In re Woodruff, 919 F.2d 1575, 1578, 16 USPQ2d 1934, 1936-37 (Fed. Cir. 1990); In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976). In addition, a prima facie case of obviousness exists because the claimed ranges "overlap or lie inside ranges disclosed by the prior art", see In re Wertheim, 541 F.2d 257,191 USPQ 90 (CCPA 1976; In re Woodruff; 919 F.2d 1575,16USPQ2d 1934 (Fed. Cir. 1990). See MPEP 2144.05(I).
This rejection under 35 U.S.C. 103 might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C.102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B); or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement. See generally MPEP § 717.02.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 1-17 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-9 and 11-16 of copending Application No. 16/521,533 in view of Graham in further view of Simonsen and further in view of Hodson et al. (US 2011/0257069), hereinafter “Hodson.”
	Copending “533 teaches similar detergent or cleaning agent portion comprising a water-soluble wrapping having at least one continuous circumferential sealing seam that lies substantially in one plane, and at least one first phase and at least one second phase different 
	Graham, an analogous art, teaches the features as discussed above. In particular, Graham teaches that the formulation for the solid-like liquid or gel compositions can contain polymers as anti-redeposition agents (see paragraph [0066], pages 7-8).
	Simonsen, an analogous art, teaches that anti-redeposition agents comprise polyvinyl alcohol and polyethylene glycol (see paragraph [0156], page 12) in amounts from 0-10% by weight, such as 0.5 to 5% by weight of the composition (see paragraph [0145], page 10).
	It is known from Hodson that polyethylene glycol as anti-redeposition polymer has a molecular weight in the range of from 500 to 100,000 Da (see paragraph [0124], page 9). 
	It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have incorporated polyvinyl alcohol and polyethylene glycol having a molecular weight within those recited into the second phase of copending US ‘533 because US ‘533 specifically desires polymers, and Graham and Simonsen teaches such polymers useful as anti-redeposition agents.
With respect to the specific molecular weight of the polyethylene glycol, and the specific proportions of each of the polyvinyl alcohol and polyethylene glycol, considering the teachings of Hodson in paragraph [0124] and the teachings of the proportions of the anti-redeposition in paragraph [0145] in Simonsen, the subject matter as a whole would have been obvious to one prima facie case of obviousness.
	This is a provisional nonstatutory double patenting rejection.

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure. The references are considered cumulative to or less material than those discussed above.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to LORNA M DOUYON whose telephone number is (571)272-1313.  The examiner can normally be reached on Mondays-Fridays; 8:00 AM-4:30 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Vasudevan Jagannathan can be reached on 571-272-1119.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications 






                                                                      /LORNA M DOUYON/                                                                                   Primary Examiner, Art Unit 1761